UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1155



REVEREND FRANKLIN C. REAVES; FANNIE MELETTE;
LAMAR MELETTE; BETTY R. DAVIS; LEWAN MELETTE;
SUSAN   CRAWFORD;   FRANCES  HUGGINS;   DAVID
FRAZIER; MICHAEL SMALL; BEULAH MCCUMMINGS;
MONEIK M. MCCUMMINGS; ASHLEY T. MCCUMMINGS,

                                              Plaintiffs - Appellants,

          versus


STATE OF SOUTH     CAROLINA,    Attorney   General
Henry McMaster,

                                                 Defendant - Appellee,

             and


UNITED STATES DEPARTMENT OF JUSTICE, Civil
Rights Division Voting Section; JOHN ASHCROFT,
Attorney General, US Department of Justice;
JOSEPH D. RICH, Chief US Department of Justice
Civil Rights Division Voting Section,

                                                            Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cv-00566-TLW)


Submitted:    August 2, 2006                 Decided:   August 24, 2006


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Reverend Franklin C. Reaves, Fannie Melette, Lamar Melette, Betty
R. Davis, Lewan Melette, Susan Crawford, Frances Huggins, David
Frazier, Michael Small, Beulah McCummings, Moneik M. McCummings,
Ashley T. McCummings, Appellants Pro Se. Henry Dargan McMaster,
Attorney General, John William McIntosh, Assistant Attorney
General, Columbia, South Carolina; Elizabeth Ramage McMahon, OFFICE
OF THE ATTORNEY GENERAL, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Appellants seek to appeal the district court’s order

denying    relief   on    their   motion     objecting   to    the    referral     of

pretrial    matters      to   the    magistrate     judge      for     report     and

recommendation.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

            When the United States is a party, a notice of appeal

must be filed no more than sixty days after the entry of the

district    court’s      final    judgment    or   order,     Fed.    R.   App.   P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).            This appeal period is “mandatory and

jurisdictional.”         Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

            The district court’s amended judgment was entered on the

docket on November 1, 2005, and the Appellants filed their notice

of appeal on January 25, 2006.          Because the Appellants failed to

file a timely notice of appeal or obtain an extension or reopening

of the appeal period, we dismiss the appeal.             Even if the notice of

appeal could be construed as a timely appeal from the district

court’s continued referral of matters to the magistrate judge, we

lack jurisdiction over the appeal as the order is neither final nor

an appealable interlocutory or collateral order.                     See 28 U.S.C.


                                      - 3 -
§§ 1291, 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 4 -